Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 5, 2019

                                      No. 04-18-00118-CV

  Jesus VIRLAR, M.D. and GMG Health Systems Associates, P.A., a/k/a and d/b/a Gonzaba
                                Medical Group,
                                   Appellants

                                                v.

                                       Jo Ann PUENTE,
                                           Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-04936
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
       Appellee’s motion for leave to file response to appellants’ post-submission letter brief is
Granted.



       It is so ORDERED on this 5th day of April, 2019.

                                                                        PER CURIAM



       ATTESTED TO: __________________________
                    KEITH E. HOTTLE,
                    Clerk of Court